Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00503-CR

                    Jimmy Ray MATHEWS a/k/a Jimmy Ray Matthews,
                                   Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the Criminal District Court 1, Tarrant County, Texas
                                Trial Court No. 1249644d
                     The Honorable Sharen Wilson, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, appointed counsel’s motion to
withdraw is GRANTED and the trial court’s judgment is AFFIRMED.

      SIGNED August 14, 2013.


                                             _____________________________
                                             Marialyn Barnard, Justice